STEVENS, Circuit Justice
(concurring).
There are two brief comments that I wish to add. First, I have no doubt about the constitutionality of the general rule that an appellate court must apply the law in effect at the time it renders its decision. See Thorpe v. Housing Authority, 393 U.S. 267, 282, 89 S.Ct. 518, 526, 21 L.Ed.2d 474, 484. Second, although I am persuaded that defendants did not meet their burden under § 1640(c) in this case, I am not sure that their evidence was insufficient as a matter of law. With these reservations I join Judge Sprecher’s opinion.